DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  the limitation states “the method of claim 15” when it should recite “the IMS network node of claim 15”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (NPL / Applicant IDS).

As per claim 1, a method for delay budget information (DBI) signaling in an IP multimedia system (IMS) session (In Figure V.2.2, another signaling flow example for RAN delay budget reporting usage in MTSI involving delay budget information (DBI) signalling as described in clause 7 .3.8 is presented. In this example, uni-directional DBI signalling is depicted with only indication of available delay budget from MTSI receiver to MTSI sender, See Pp. 398 / Fig. V2.2), the method comprising: 
	receiving a Session Initiation Protocol (SIP) invite message containing a Service Discovery Protocol (SDP) body (Step 5: If delay budget information signalling is supported between UE-1 and UE-2, UE-1 sends an RTCP feedback (RTCP-FB) message as specified in clause 7 .3.8 to UE-2 indicating the availability of additional delay budget due to cDRX being turned off … A corresponding dedicated SDP parameter on the RTCP-based ability to signal available or requested additional delay budget during the IMS/SIP based capability negotiations is also defined, as described in sub-clause 6.2.8, See Pp. 398 / Fig. V2.2); 
	reviewing contents of the SIP invite message (Step 6: When requesting the additional delay budget from eNB-2, UE-2 may also consider the RTCP-FB message it received from UE-1 on the availability of delay budget from UE-1's perspective. It is assumed that eNB-2 grants this request, See Pp. 398 / Fig. V2.2); 
	forwarding, based on the contents of the SIP invite message, the SDP body to a network node (Step 6: UE-2 requests additional delay budget from eNB-2 in order to perform further re-transmissions to increase the reliability of its UL transmissions, See Pp. 398 / Fig. V2.2); 	
	receiving an allocation of DBI resources from the network node (Step 6: It is assumed that eNB-2 grants this request, See Pp. 398 / Fig. V2.2); and 
	transmitting an answer message based on the received allocation of DBI resources (See Fig. V2.2 RTP media flow with UE-2 RO send rate, See Pp. 398).

As per claim 2, the method of claim 1, wherein the SIP invite message includes a feedback field designating a 3GPP delay budget (The IANA registration information on the new RTCP feedback type for DBI signaling is provided in Annex R.2, See Pp. 59 – 60, ¶ 6.2.8).

As per claim 3, the method of claim 2, wherein the forwarding occurs in response to the feedback field designating a 3GPP delay budget (The ABNF for rtcp-fb-val corresponding to the feedback type "3gpp-delay-budget" is given as follows: rtcp-fb-val =/ "3gpp-delay-budget"
As described in sub-clause 7.3.8, DBI signaling involves RTCP feedback signaling to carry both (i) available additional delay budget from the MTSI receiver to the MTSI sender, and (ii) requested additional delay budget from the MTSI sender to the MTSI receiver, See Pp. 59 – 60, ¶ 6.2.8).

As per claim 4, the method of claim 1, wherein the network node is an IP multimedia subsystem (IMS) access gateway (AGW) (Step 6: UE-2 requests additional delay budget from eNB-2 …, See Pp. 398 / Fig. V2.2 / eNB-2 is the access gateway (AGW)).

As per claim 5, the method of claim 1, wherein the forwarded SDP body includes a DBI information element from the received SIP invite message (A corresponding dedicated SDP parameter on the RTCP-based ability to signal available or requested additional delay budget during the IMS/SIP based capability negotiations is also defined, as described in sub-clause 6.2.8, See Pp. 398 / Fig. V2.2).

As per claim 6, the method of claim 1, wherein the answer message is an H.248:ADD.resp message (A corresponding dedicated SDP parameter on the RTCP-based ability to signal available or requested additional delay budget during the IMS/SIP based capability negotiations is also defined, as described in sub-clause 6.2.8, See Pp. 398 / Fig. V2.2).

As per claim 7, the method of claim 1, wherein the SDP body is forwarded via an H.248:ADD.req message (A corresponding dedicated SDP parameter on the RTCP-based ability to signal available or requested additional delay budget during the IMS/SIP based capability negotiations is also defined, as described in sub-clause 6.2.8, See Pp. 398 / Fig. V2.2).

As per claim 8, a method for delay budget information (DBI) signaling (In Figure V.2.2, another signaling flow example for RAN delay budget reporting usage in MTSI involving delay budget information (DBI) signalling as described in clause 7 .3.8 is presented. In this example, uni-directional DBI signalling is depicted with only indication of available delay budget from MTSI receiver to MTSI sender, See Pp. 398 / Fig. V2.2), comprising: 
	receiving a Service Discovery Protocol (SDP) offer containing a SDP body (Step 5: If delay budget information signalling is supported between UE-1 and UE-2, UE-1 sends an RTCP feedback (RTCP-FB) message as specified in clause 7 .3.8 to UE-2 indicating the availability of additional delay budget due to cDRX being turned off … A corresponding dedicated SDP parameter on the RTCP-based ability to signal available or requested additional delay budget during the IMS/SIP based capability negotiations is also defined, as described in sub-clause 6.2.8, See Pp. 398 / Fig. V2.2); 
	reviewing contents of the SIP invite message (Step 6: When requesting the additional delay budget from eNB-2, UE-2 may also consider the RTCP-FB message it received from UE-1 on the availability of delay budget from UE-1's perspective. It is assumed that eNB-2 grants this request, See Pp. 398 / Fig. V2.2);
	reviewing a local DBI policy (An MTSI client in terminal supporting speech shall use a IBM fulfilling the minimum performance requirements defined in this clause. The IBM specified in [128] fulfils these minimum performance requirements and should be used for EVS. The EVS IBM may also be used for other codecs, See Pp. 78 – 79, ¶ 8.2.3.1 … The boundaries of the adaptation may be controlled by a set of parameters. These parameters may be configured into the
MTSI client based on operator policy, for example using OMA-DM, See Pp. 89 , ¶ 10.2.0); 
	requesting, based on the local DBI policy and the contents of the SDP offer, reservation of resources related to DBI from a network node (Step 7: the available delay budget may be computed by the UE-1 (MTSI receiver) based on network delay, jitter, packet loss rate (PLR) and potentially other parameters. It may also take into account constraints on JBM (i.e., based on reference JBM in clause 8), See Pp. 398 / Fig. V2.2); and 
	receiving a reservation of DBI resources from the network node (Step 6: It is assumed that eNB-2 grants this request, See Pp. 398 / Fig. V2.2).

As per claim 9, the method of claim 8, further comprising reviewing DBI negotiation results on other call legs (Step 7: the available delay budget may be computed by the UE-1 (MTSI receiver) based on network delay, jitter, packet loss rate (PLR) and potentially other parameters. It may also take into account constraints on JBM (i.e., based on reference JBM in clause 8), See Pp. 398 / Fig. V2.2).

As per claim 10, the method of claim 9, wherein the requesting is further based on the DBI negotiation results on other call legs (Step 7: the available delay budget may be computed by the UE-1 (MTSI receiver) based on network delay, jitter, packet loss rate (PLR) and potentially other parameters. It may also take into account constraints on JBM (i.e., based on reference JBM in clause 8), See Pp. 398 / Fig. V2.2).

As per claim 11, the method of claim 8, wherein the SDP offer includes a feedback field designating a 3GPP delay budget (The IANA registration information on the new RTCP feedback type for DBI signaling is provided in Annex R.2, See Pp. 59 – 60, ¶ 6.2.8).

As per claim 12, the method of claim 8, wherein the network node is a Media Resource Function Processor (MRFP) (MSMTSI MRF: An MSMTSI client implemented by functionality included in the MRFC and the MRFP … MTSI client: A function in a terminal or in a network entity (e.g. a MRFP) that supports MTSI, See Pp. 24, ¶ 3.1).

As per claim 13, the method of claim 8, wherein the reservation of DBI resources is received in an H.248:ADD.resp message (A corresponding dedicated SDP parameter on the RTCP-based ability to signal available or requested additional delay budget during the IMS/SIP based capability negotiations is also defined, as described in sub-clause 6.2.8, See Pp. 398 / Fig. V2.2).

As per claim 14, an IP multimedia subsystem (IMS) network node for delay budget information (DBI) signaling in an IP multimedia system (IMS) session (In Figure V.2.2, another signaling flow example for RAN delay budget reporting usage in MTSI involving delay budget information (DBI) signalling as described in clause 7 .3.8 is presented. In this example, uni-directional DBI signalling is depicted with only indication of available delay budget from MTSI receiver to MTSI sender, See Pp. 398 / Fig. V2.2), the IMS network node comprising: 
radio front end circuitry; and 
one or more processors, coupled to the radio front end circuitry, and configured to: 
	receive, via the radio front end circuitry, a Session Initiation Protocol (SIP) invite message containing an Service Discovery Protocol (SDP) body (Step 5: If delay budget information signalling is supported between UE-1 and UE-2, UE-1 sends an RTCP feedback (RTCP-FB) message as specified in clause 7 .3.8 to UE-2 indicating the availability of additional delay budget due to cDRX being turned off … A corresponding dedicated SDP parameter on the RTCP-based ability to signal available or requested additional delay budget during the IMS/SIP based capability negotiations is also defined, as described in sub-clause 6.2.8, See Pp. 398 / Fig. V2.2); 
	review contents of the received SIP invite message (Step 6: When requesting the additional delay budget from eNB-2, UE-2 may also consider the RTCP-FB message it received from UE-1 on the availability of delay budget from UE-1's perspective. It is assumed that eNB-2 grants this request, See Pp. 398 / Fig. V2.2); 
	forward, via the radio front end circuitry, based on the contents of the SIP invite message, the SDP body to a network node (Step 6: UE-2 requests additional delay budget from eNB-2 in order to perform further re-transmissions to increase the reliability of its UL transmissions, See Pp. 398 / Fig. V2.2); 
	receive, via the radio front end circuitry, an allocation of DBI resources from the network node (Step 6: It is assumed that eNB-2 grants this request, See Pp. 398 / Fig. V2.2); and 
	transmit, via the radio front end circuitry, an answer message based on the received allocation of DBI resources (See Fig. V2.2 RTP media flow with UE-2 RO send rate, See Pp. 398).

As per claim 15, the IMS network node of claim 15, wherein the SIP invite message includes feedback field designating a 3GPP delay budget (The IANA registration information on the new RTCP feedback type for DBI signaling is provided in Annex R.2, See Pp. 59 – 60, ¶ 6.2.8).

As per claim 16, the IMS network node of claim 15, wherein the forwarding occurs in response to the feedback field designating a 3GPP delay budget (The ABNF for rtcp-fb-val co1Tesponding to the feedback type "3gpp-delay-budget" is given as follows: rtcp-fb-val =/ "3gpp-delay-budget"
As described in sub-clause 7.3.8, DBI signaling involves RTCP feedback signaling to carry both (i) available additional delay budget from the MTSI receiver to the MTSI sender, and (ii) requested additional delay budget from the MTSI sender to the MTSI receiver, See Pp. 59 – 60, ¶ 6.2.8).

As per claim 17, the IMS network node of claim 15, wherein the network node is an IMS access gateway (Step 6: UE-2 requests additional delay budget from eNB-2 …, See Pp. 398 / Fig. V2.2 / eNB-2 is the access gateway (AGW)).

As per claim 18, the IMS network node of claim 15, wherein the forwarded SDP body includes a DBI information element from the received SIP invite message (A corresponding dedicated SDP parameter on the RTCP-based ability to signal available or requested additional delay budget during the IMS/SIP based capability negotiations is also defined, as described in sub-clause 6.2.8, See Pp. 398 / Fig. V2.2).

As per claim 19, the IMS network node of claim 15, wherein the answer message is an H.248:ADD.resp message (A corresponding dedicated SDP parameter on the RTCP-based ability to signal available or requested additional delay budget during the IMS/SIP based capability negotiations is also defined, as described in sub-clause 6.2.8, See Pp. 398 / Fig. V2.2).

As per claim 20, the method of claim 15, wherein the SDP body is forwarded via an H.248:ADD.req message (A corresponding dedicated SDP parameter on the RTCP-based ability to signal available or requested additional delay budget during the IMS/SIP based capability negotiations is also defined, as described in sub-clause 6.2.8, See Pp. 398 / Fig. V2.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458